MDU Resources Reports Second Quarter Earnings, Reaffirms 2010 Earnings Guidance · Consolidated earnings of $48.8 million, or 26 cents per share. · Record seasonal natural gas storage levels at Pipeline. · Increased natural gas and oil production by 6% compared to first quarter. · Solid balance sheet with equity of 62% of total capital. · Reaffirming 2010 guidance of $1.10 to $1.35 per common share. BISMARCK, N.D. – August 3, 2010 – MDU Resources Group, Inc. (NYSE:MDU) today reported second quarter consolidated earnings of $48.8million, or 26cents per common share, compared to $55.1million, or 30cents per common share for the second quarter of 2009. “Our regulated companies continue to perform well and provide a significant base of stable, predictable earnings and cash flows,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “In addition, our investment to develop our Bakken acreage helped boost our oil production by 8percent, which helped push segment earnings 16percent higher when compared to the second quarter of 2009. We are committed to growing this business and it was important to see overall production grow 6percent from first quarter levels. We expect production will continue to grow through the remainder of the year. “Equally important, our construction operations continue to see bidding opportunities. Stimulus, renewable, transmission infrastructure, harbor opportunities, light rail, military, water treatment and refinery projects are all tangible near term opportunities for our construction businesses. With our reduced cost structure, these businesses are well positioned to prosper as the economy improves. Through aggressive cost restructuring, our construction materials business has reduced its selling, general and administrative costs over $40 million since 2006, as well as realized operational efficiency gains. With the improved cost structure and with traditional construction margins, this business could return to peak earnings levels at significantly lower volumes,” he said. “We appreciate the diversified nature of our businesses. Our regulated operations are strong and growing. Our natural gas and oil production business benefits from expertise it has developed in shale oil plays and has made recent investments to continue to grow in this area in the future. And although all companies in the construction industry are feeling the effects of the current economy, we continue to see opportunities to bid on significant projects. We remain confident in our expectations for the year, and we are reaffirming our 2010 guidance of $1.10 to $1.35 per common share.” 1 of 16 The natural gas and oil production business reported earnings of $24million, a $3.2 million increase over the same period last year. The company has increased its Bakken production by 47percent since the second quarter of 2009, and is producing approximately 3,300 net barrels per day in this region. Average realized oil prices increased 45 percent, more than offsetting an 11percent decline in average realized natural gas prices. The pipeline and energy services business reported earnings of $9.5million. The company’s 193Bcfe of working gas storage capacity continues to demonstrate its value. Total transportation volumes increased over the second quarter of 2009, largely because of a 17percent increase in natural gas transported to storage. Customer storage balances were 54percent higher than a year ago and are anticipated to reach record levels in 2010. The electric and natural gas utility business achieved second quarter earnings of $5.1million with higher electric retail sales margins and volumes and higher natural gas sales volumes.This group also benefited from rate recovery beginning May 1 primarily related to its 25 MW ownership in the Wygen III generating plant in Wyoming, which came on line in April.In June, the utility placed into service a 10.5MW expansion of its Diamond Willow wind farm in Montana, and the new 19.5MW Cedar Hills wind farm in southwest North Dakota. Renewable generation now accounts for about 10percent of the utility’s nameplate generation. This business also recently signed a contract to provide transmission services to a wind development project in North Dakota that will require $25million of investment and earn a FERC-based return paid by the project’s owner. The construction materials and contracting business earned $5.7 million in the second quarter despite the effects of both the economy and weather. Wet weather in Oregon forced the company to push back scheduled work into the third quarter. Despite the economy, the company has increased its work backlog by 19 percent, or $109 million, over the first quarter level to $677million. Weak economic conditions also continue to challenge the construction services business with lower workloads and margins. However, in the second quarter the company’s additions to backlog have approximated completed work, resulting in a total backlog of $389million. This backlog level is 20percent higher than the second quarter of 2009, excluding the Fontainebleau project. “We hope to add to our backlog throughout the rest of 2010 with some of the significant projects we are currently pursuing in areas such as renewable and transmission,” Hildestad added. “We remain optimistic about the long term potential of our company. We see long term growth opportunities in each of the industries that we operate. We have very valuable assets that we expect will provide shareholders strong returns in the future, as they have in the past. Having 1.1billion tons of strategically located aggregate reserves, approximately 700Bcfe of proved natural gas and oil reserves, utility businesses with total rate base of approximately $1.1billion and significant regulated pipeline and storage assets located in an area where demand continues to increase, are examples of assets that make our company valuable today. In addition to a talented workforce, these assets will make our company more valuable in the future as we continue to take advantage of opportunities to grow and create wealth for our shareholders.” The company will host a webcast at 1p.m. EDT today to discuss earnings results and guidance. The event can be accessed at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (800)642-1687 or for international callers, (706)645-9291, conference ID79585184. 2 of 16 MDU Resources Group, Inc., a Fortune 500 company and a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, including regulated businesses, an exploration and production company and construction companies. MDU Resources includes regulated electric and natural gas utilities and regulated natural gas pipelines and energy services, natural gas and oil production, construction materials and contracting, and construction services. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial: Phyllis A. Rittenbach, director - investor relations, (701) 530-1057 Media: Rick Matteson, director of communications and public affairs, (701) 530-1700 3 of 16 Performance Summary and Future Outlook The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are “forward-looking statements.” There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.” Changes in such assumptions and factors could cause actual future results to differ materially from growth and earnings projections. Business Line Earnings Second Quarter (In Millions) Earnings Second Quarter (In Millions) Exploration and Production Natural gas and oil production $ $ Regulated Pipeline and energy services Electric and natural gas utilities ) Construction Construction materials and contracting Construction services Other Earnings on common stock $ $ On a consolidated basis, the following information highlights the key growth strategies, projections and certain assumptions for the company: · Earnings per common share for 2010, diluted, are projected in the range of $1.10 to $1.35. The company expects the percentage of 2010 earnings per common share by quarter to be in the following approximate ranges: – Third quarter – 30 percent to 35 percent – Fourth quarter – 20 percent to 25 percent · Long-term compound annual growth goals on earnings per share from operations are in the range of 7percent to 10percent. · The company continually seeks opportunities to expand through strategic acquisitions and organic growth opportunities. · Estimated capital expenditures for 2010 are approximately $625million, including the acquisition of producing natural gas properties located in the Green River Basin in southwest Wyoming. 4 of 16 Exploration and Production Natural Gas and Oil Production Three Months Ended Six Months Ended June30, June30, (Dollars in millions, where applicable) Operating revenues: Natural gas $ Oil Operating expenses: Operation and maintenance: Lease operating costs Gathering and transportation Other Depreciation, depletion and amortization Taxes, other than income: Production and property taxes Other .1 .2 .5 .4 Write-down of natural gas and oil properties Operating income (loss) ) Earnings (loss) $ ) Production: Natural gas (MMcf) Oil (MBbls) Total Production (MMcfe) Average realized prices (including hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average realized prices (excluding hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average depreciation, depletion and amortization rate, per equivalent Mcf $ Production costs, including taxes, per equivalent Mcf: Lease operating costs $ Gathering and transportation Production and property taxes $ 5 of 16 The natural gas and oil production segment reported quarterly earnings of $24.0million, compared to $20.8million in 2009. This increase reflects 45percent higher average realized oil prices, as well as decreased general and administrative and lease operating expenses. These increases were partially offset by 11percent lower average realized natural gas prices, decreased combined production of 6percent, higher production taxes and increased depreciation, depletion and amortization expense. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company expects to spend approximately $380million in capital expenditures for 2010, approximately double the level of capital invested in 2009. This reflects further exploitation of existing properties, leasehold acquisitions in the Bakken and Niobrara oil shale plays and the acquisition of producing natural gas properties located in the Green River Basin. The capital expenditures forecasted reflect a shift from certain natural gas development activities to oil shale leasehold acquisitions, which will affect short-term production growth. · Earlier this year, the company acquired exploratory acreage of approximately 40,000net acres in the North Dakota Bakken area, bringing its total acreage position in this oil play to more than 56,000net acres. For the 40,000net acres held in Stark County, the Heart River project, plans include drilling three exploratory wells this year to evaluate the acreage targeting the Three Forks formation. Lease terms extend up to five years including renewal options available to the company. A total of 60 potential drilling sites have been identified in this area based on 640-acre spacing. · The company also acquired approximately 80,000net exploratory acres in the emerging Niobrara oil play in Laramie and Goshen Counties in southeastern Wyoming. The company plans to begin drilling exploratory wells in the area in 2011. Assuming 640-acre spacing, the company has 120 potential drilling sites available on this acreage. Lease terms are generally five years with most having five-year renewal options available to the company. Although this emerging play is still developing in terms of resource potential, early results by other producers in the play appear promising. · The company continues to pursue additional leasehold and reserve acquisitions which are not included in the current forecast. · Because of reduced capital spending in 2009 and the redirecting of forecasted 2010 capital expenditures, along with delays in obtaining well completion/frac services, primarily in Texas, the company expects its 2010 combined natural gas and oil production to be approximately 3percent to 6percent below 2009 levels. · Earnings guidance reflects estimated natural gas prices for August through December as follows: Index Price/Thousand Cubic Feet (Mcf) Ventura $4.25 to $4.75 NYMEX $4.50 to $5.00 CIG $4.00 to $4.50 · Earnings guidance reflects estimated NYMEX crude oil prices for August through December in the range of $70 to $75 per barrel. · For the last six months of 2010, the company has hedged approximately 50percent to 55percent of its estimated natural gas production and 40percent to 45percent of its estimated oil production. For 2011, the company has hedged 15percent to 20percent of its estimated natural gas production and 30percent to 35percent of its estimated oil production. For 2012, the company has hedged 5percent to 10percent of its estimated natural gas production. The hedges that are in place as of August2 are summarized in the following chart: 6 of 16 Commodity Type Index Period Outstanding Forward Notional Volume (MMBtu/Bbl) Price (Per MMBtu/Bbl) Natural Gas Swap HSC 7/10 - 12/10 Natural Gas Swap NYMEX 7/10 - 12/10 Natural Gas Swap NYMEX 7/10 - 12/10 Natural Gas Collar NYMEX 7/10 - 12/10 $5.63-$6.00 Natural Gas Swap NYMEX 7/10 - 12/10 Natural Gas Swap NYMEX 7/10 - 12/10 Natural Gas Swap NYMEX 7/10 - 12/10 Natural Gas Swap CIG 7/10 - 12/10 Natural Gas Swap HSC 7/10 - 10/10 Natural Gas Swap NYMEX 7/10 - 10/10 Natural Gas Swap Ventura 7/10 - 12/10 Natural Gas Swap NYMEX 7/10 - 12/10 Natural Gas Collar NYMEX 7/10 - 3/11 $5.62-$6.50 Natural Gas Swap HSC 1/11 - 12/11 Natural Gas Swap NYMEX 1/11 - 12/11 Natural Gas Swap NYMEX 1/11 - 12/11 Natural Gas Swap NYMEX 1/12 - 12/12 Crude Oil Collar NYMEX 7/10 - 12/10 $60.00-$75.00 Crude Oil Swap NYMEX 7/10 - 12/10 Crude Oil Collar NYMEX 7/10 - 12/10 $70.00-$86.00 Crude Oil Swap NYMEX 7/10 - 12/10 Crude Oil Collar NYMEX 1/11 - 12/11 $80.00-$94.00 Crude Oil Collar NYMEX 1/11 - 12/11 $80.00-$89.00 Crude Oil Collar NYMEX 1/11 - 12/11 $77.00-$86.45 Crude Oil Collar NYMEX 1/11 - 12/11 $75.00-$88.00 Natural Gas Basis Swap Ventura 7/10 - 12/10 Natural Gas Basis Swap Ventura 7/10 - 12/10 Natural Gas Basis Swap Ventura 7/10 - 12/10 Natural Gas Basis Swap Ventura 7/10 - 12/10 Natural Gas Basis Swap Ventura 7/10 - 12/10 Natural Gas Basis Swap Ventura 7/10 - 12/10 Natural Gas Basis Swap CIG 7/10 - 12/10 Natural Gas Basis Swap Ventura 1/11 - 3/11 Natural Gas Basis Swap CIG 1/11 - 12/11 Natural Gas Basis Swap CIG 1/12 - 12/12 Natural Gas Basis Swap CIG 1/12 - 12/12 Notes: ·Ventura is an index pricing point related to Northern Natural Gas Co.’s system; CIG is an index pricing point related to Colorado Interstate Gas Co.’s system; HSC is the Houston Ship Channel hub in southeast Texas which connects to several pipelines. ·For all basis swaps, Index prices are below NYMEX prices and are reported as a positive amount in the Price column. 7 of 16 Regulated Pipeline and Energy Services Three Months Ended Six Months Ended June30, June30, (Dollars in millions) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ Transportation volumes (MMdk): Montana-Dakota Utilities Co.* Other Gathering volumes (MMdk) *A public utility division of the company. This segment reported second quarter earnings of $9.5million, compared to $10.9million for the same period in 2009. The earnings decrease reflects higher operation and maintenance expense, primarily resulting from the absence of the settlement of the natural gas storage litigation, which lowered expense in the second quarter of last year, as well as lower gathering volumes. Partially offsetting these items were higher storage services revenue and higher volumes transported to storage. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · An incremental expansion to the Grasslands Pipeline of 75,000Mcf per day went into service August31,2009. The firm capacity of the Grasslands Pipeline is at its ultimate full capacity of 213,000Mcf per day. · The company continues to pursue expansion of facilities and services offered to customers. Energy development within its geographic region, which includes portions of Colorado, Wyoming, Montana and North Dakota, is expanding, most notably the Bakken Shale of North Dakota and eastern Montana. Ongoing energy development is expected to have many direct and indirect benefits to its business. · The company continues to pursue the expansion of its existing natural gas pipeline capacity by 30,000Mcf per day in the Bakken production area in northwestern North Dakota. This expansion project is targeted for late 2011. · The company continues to see strong interest in its storage services.It has three natural gas storage fields, including the largest storage field in North America located near Baker, Montana. The company is pursuing a project to increase its firm deliverability from the Baker Storage field by 125,000Mcf per day and related transportation capacity.The company has received commitment on approximately 30 percent of the total potential project and is moving forward on that phase, subject to regulatory approval, with a projected in-service date of November2011. 8 of 16 Electric and Natural Gas Utilities Electric Three Months Ended Six Months Ended June30, June30, (Dollars in millions, where applicable) Operating revenues $ Operating expenses: Fuel and purchased power Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ Retail sales (million kWh) Sales for resale (million kWh) Average cost of fuel and purchased power per kWh $ Natural Gas Distribution Three Months Ended Six Months Ended June30, June30, (Dollars in millions, where applicable) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income (loss) ) Earnings (loss) $ .1 $ ) $ $ Volumes (MMdk): Sales Transportation Total throughput Degree days (% of normal)* Montana-Dakota 96
